Title: To Benjamin Franklin from Joseph Galloway, 28 June 1765
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir,
Philada. June 28. 1765
Permit me to introduce to your Acquaintance Mr. John Williams, a gentleman recommended to me from London, who lately came over to this Place on Business of the Treasury by order of the Ministry. An Acquaintance with him I apprehend will be so full a recommendation that I need add nothing in his Favor. Believe me very Sincerely your Affectionate humble Servant,
Jos. Galloway
